Title: From George Washington to Samuel Huntington, 21 June 1781
From: Washington, George
To: Huntington, Samuel


                        
                            sir
                            Head Quarters New Windsor 21st June 1781
                        
                        I have the Honor to acknowlege the Receipt of your Excellency’s Favor of the 15th of this Month—with its
                            several Enclosures.
                        By Dispatches from the Count De Rochambeau, dated Providence the 15th instt—I am informed, that he would
                            leave that Place on the 18th with the first Regiment of his Troops—and that the others would follow by Regiments on the
                            next suceedg Days, untill the whole would be on their march—expecting to reach the North River with the first Regiment in
                            14 Days from the Time of leaving Providence.
                        The few Troops which I have in this Vicinity, under my imediate Command are on the Point of taking the
                            Field-- their first Collection will be formed at Peekskill, where an Encampment is marked out, & the Troops are
                            beginning to file off this Day to take their Position on that Ground; at or near which I have an Expectation of formg our
                            Junction with the Count De Rochambeau and his Troops.
                        I am sorry to inform your Excellency, that notwithstandg my earnest Applications to the several States from
                            N. Hampshire to N. Jersey, I am at this Time uninformed, how far I am to rely on their Aid & Exertions in Support
                            of the concerted Operations of the opening Campaign. I have the Honor to be—with the highest Regard & Estimations
                            sir Your Excelleny’s Most Obedient and humble Servant
                        
                            Go: Washington
                        
                    